360 S.W.3d 918 (2012)
Toria FORTMAN, Claimant/Appellant,
v.
COMMUNITY HEALTH CENTER OF CENTRAL MISSOURI and Division of Employment Security, Respondents.
No. ED 97803.
Missouri Court of Appeals, Eastern District, Division Five.
March 6, 2012.
Toria Fortman, Foristell, MO, Appellant Acting pro se.
Community Health Center of Central Missouri, Jefferson City, MO, Respondent Acting pro se.
Michael E.C. Pritchett, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent Division of Employment Security.
KURT S. ODENWALD, Chief Judge.
Claimant, Toria Fortman, has filed a notice of appeal from the Labor and Industrial Relations Commission's (Commission) decision concerning her claim for unemployment benefits. We dismiss the appeal.
A deputy of the Division of Employment Security (Division) concluded that Claimant was disqualified from receiving unemployment benefits. Claimant appealed to both the Appeals Tribunal of the Division and then to the Commission, which both affirmed the disqualification. The Commission mailed its decision to Claimant on November 7, 2011. Claimant filed a notice of appeal to this Court on December 12, 2011.
The Division has filed a motion to dismiss Claimant's appeal. Claimant has not filed a response to the motion. The Division contends that Claimant's notice of appeal to this court was not filed within the time limits set forth in chapter 288, RSMo. Section 288.210, RSMo 2000, provides that: "Within twenty days after a decision of the commission has become final, the director or any party aggrieved by such decision may appeal the decision to the appellate court...." The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000.
Here, the Secretary to the Commission certified she mailed its decision to Claimant on November 7, 2011. Therefore, Claimant's notice of appeal to this Court was due on or before December 7, 2011. Sections 288.200.2, 288.210. Claimant faxed her notice of appeal to the Commission on December 12, 2011, which is untimely.
The unemployment statutes fail to provide a procedure for filing a late notice of appeal. Ross v. Division of Employment Sec., 332 S.W.3d 922 (Mo.App. E.D. 2011). While there are procedures for filing a late notice of appeal in other civil matters, such procedures do not apply to special statutory proceedings, such as unemployment matters under Chapter 288. Heffner v. Division of Employment Sec., 345 S.W.3d *919 393, 394 (Mo.App. E.D. 2011). Therefore, this court's only option is to dismiss Claimant's appeal.
The Division's motion to dismiss is granted. The appeal is dismissed.
ROBERT G. DOWD, JR., J. and GARY M. GAERTNER, JR., J., Concur.